     Case: 1:16-cv-07760 Document #: 89 Filed: 02/08/19 Page 1 of 1 PageID #:708

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Optimus Hospitalists & Pediatric
Subspecialists, Ltd
                                                Plaintiff,
v.                                                           Case No.: 1:16−cv−07760
                                                             Honorable Rebecca R.
                                                             Pallmeyer
Franciscan Alliance, Inc.
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 8, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Joint discovery
schedule [88] entered as follows: Complete third−party discovery by 2/27/2019; Complete
fact depositions by both parties by 4/30/2019; Plaintiff to disclose Plaintiff's experts'
reports by 6/10/2019; Defendant to disclose Defendant's experts' reports by 7/11/2019;
Plaintiff's experts' depositions to be completed by 8/12/2019; Defendant's experts'
depositions to be completed by 9/12/2019; Dispositive motion to be filed by 10/28/2019;
Plaintiff's proposed pretrial order to be provided to defendant by 12/2/2019; Joint Pretrial
Order to be filed by 12/10/2019. Status hearing set for 3/21/2019 is stricken and re−set to
4/15/2019 at 9:00 AM. Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
